DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 6/22/22, Applicant has amended claims 16, 18-24, 27-29 and 33, and has canceled claims 17, 25 and 30.  With respect to Applicant’s remarks regarding the 112(f) interpretation of certain claim terms taken in the prior Office action, the term “processor” now recited in claim 20 is not considered to invoke a claim interpretation under 35 U.S.C. § 112(f).  However, “communication device” as amended in various claims is considered to invoke 35 U.S.C. § 112(f), as “device” is considered to be a generic placeholder for “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier (see MPEP § 2181, subsection I).
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection, as the previously cited prior art reference of Kim et al. is used in combination with newly cited prior art of Namm et al. U.S. Patent App. Pub. No. 2007/0270097, and the proposed combination teaches or fairly suggests the amended claim limitation of requesting access to a further communication channel “after a predetermined number of consecutive failed communication attempts” as detailed in the rejection below.
Claim Objections
Claims 16, 18-23, 26 and 31 are objected to because of the following informalities:
Claim 16, line 4, “communication unit” should be -- communication device--.  
Claim 26 depends from a canceled claim, and should depend from claim 24.
Claim 31 depends from a canceled claim, and should depend from claim 29.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-24, 26-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent App. Pub. No. 2016/0099866 in view of Namm et al. U.S. Patent App. Pub. No. 2016/0099866.
Regarding claim 16, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB) communication device (230 – Fig. 2A) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication device (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1, see ¶ [0060]); an antenna (270) configured to be selectively used by the UWB communication device 230 and the further communication device 220; the UWB communication device 230 operatively coupled to communication device 230 (see Fig. 2A, ¶ [0061]), and wherein the further communication device 220 is configured to grant the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device (see ¶¶ [0061], [0135]).
Kim does not disclose that the UWB communication device transmits request for access to the shared antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Regarding claim 18, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 19, Kim discloses that the further communication device 220 is a Wi-Fi communication device (¶¶ [0060], [0064]).
Regarding claim 20, Kim discloses a processor (210) configured to trigger the UWB communication device to transmit said request to the further communication device (¶ [0059]).
Regarding claim 21, Kim further discloses that the further communication device 220 is configured to grant the UWB communication device 230 access to the antenna for a predefined amount of time, as further communication device 220 may determine that the device 220 and UWB communication device 230 may alternately use the first antenna during a reference time (see Fig. 7; ¶¶ [0061], [0137).
Regarding claim 22, Kim further discloses that the UWB communication device 230 and the communication device 220 are coupled to each other through a UART (see ¶ [0061]).
Regarding claim 23, Kim further discloses that the communication device 220 is configured to act a master device to control usage of the antenna (see ¶ [0061]).
Regarding claim 24, Kim discloses a communication device (201 – Fig. 2), comprising: an ultra-wideband (UWB) communication device (230 – Fig. 2B) configured to set up a UWB communication channel with a first external communication device (e.g. 104 – Fig. 1; ¶ [0062]); a further communication device (220) configured to set up a further communication channel with a second external communication device (e.g. 102 – Fig. 1; ¶ [0060]); a first antenna (272) configured to be used by the UWB communication device 230 and a second antenna (270) configured to be used by the further communication device 220, wherein the first antenna and a second antenna have a shared frequency spectrum (i.e. see ¶ [0069]); the UWB communication device 230 is operatively coupled to the communication device 220 (see Fig. 2B, ¶ [0061]), and further communication device 220 is configured to grant the UWB communication device 230 access to the shared frequency spectrum in response to receiving a request from the UWB communication device (see ¶¶ [0069]-[0071]).
Kim does not disclose that the UWB communication device transmits request for access to the shared antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Regarding claim 26, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 27, Kim discloses that the further communication device 220 is a Wi-Fi communication device (¶¶ [0060], [0064]).
Regarding claim 28, Kim discloses a processor (210) configured to trigger the UWB communication device to transmit said request to the further communication device (¶ [0059]).
Regarding claim 29, Kim discloses a method of operating a communication device (201), comprising: selectively using an antenna (270) by an ultra-wideband (UWB) communication device (230) and a further communication device (220) of the communication device (see ¶ [0061], Fig. 2), setting up, by the UWB communication device 230, a UWB communication channel with a first external communication device (i.e. 104 – Fig. 1) if the antenna is used by the UWB communication device (see ¶ [0062]), setting up, by further communication device 220, a further communication channel with a second external communication device (i.e. 102 – Fig. 1) if the antenna is used by the communication device 220 (see ¶ [0060]), wherein further communication device 220 grants the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device 230 (see ¶ [0061]).
Kim does not disclose that the UWB communication device transmits request for access to the shared antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Regarding claim 31, in the proposed combination, Kim further discloses that a UWB link is established using a ranging procedure with an external communication device (see ¶ [0135]).
Regarding claim 32, Kim further discloses that the method is implementable in a computer program with executable instructions stored in a storage medium executed by the communication device 201 (¶ [0053]).
Regarding claim 33, Kim discloses a method of operating a communication device (201), comprising: sharing a frequency spectrum by a first antenna (272) of an ultra-wideband, UWB, communication device (230) and by a second antenna (270) of a further communication device (220) of the communication device (see ¶¶ [0069]-[0071], Fig. 2B), setting up, by the UWB communication device 230, a UWB communication channel with a first external communication device (i.e. 104 – Fig. 1) if the antenna is used by the UWB communication device (¶ [0062]), setting up, by further communication device 220, a further communication channel with a second external communication device (i.e. 102 – Fig. 1) if the antenna is used by the further communication device 220 (see ¶ [0060]), wherein further communication device 220 grants the UWB communication device 230 access to the antenna in response to receiving a request from the UWB communication device (¶ [0071]).
Kim does not disclose that the UWB communication device transmits request for access to the shared antenna based on a predefined number of failed UWB communication attempts.
Namm discloses that, after failure of a number of consecutive attempts to establish a first communication link, attempts are made to establish communication through a secondary channel link (see ¶ [0036]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a primary communication link using a UWB communication device, and provide a request from the UWB communication device to the further communication device to access the antenna connected when a condition exists to provide communication for the UWB communication device via the antenna, as taught by Kim, and use a condition indicating a need to communicate via a secondary link may exist after a predefined number of failed communication attempts using a primary communication link, as suggested by Namm, to establish communication without negatively affecting the user, where in the proposed combination, the primary communication link provides UWB communication and thus failed communication involves failed UWB communication attempts.
Regarding claim 34, Kim discloses that the method is implementable in a computer program with executable instructions stored in a medium executed by device 201 (¶ [0053]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/9/2022